Filed 12/7/20; Opinion on transfer from Supreme Court
                  CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                     SECOND APPELLATE DISTRICT

                               DIVISION SIX


 GULF OFFSHORE                                  2d Civil No. B298318
 LOGISTICS, LLC et al.,                       (Super. Ct. No. 56-2016-
                                              00484144-CU-OE-VTA)
      Petitioners,                               (Ventura County)

 v.
                                              OPINION ON REMAND
 THE SUPERIOR COURT OF
 VENTURA COUNTY,

      Respondent,

 CLAUDE NORRIS et al.,

      Real Parties in Interest.



       This case returns to us after the California Supreme Court
directed us to reconsider our prior opinion in light of Ward v.
United Airlines, Inc. (2020) 9 Cal.5th 732 (Ward) and Oman v.
Delta Air Lines, Inc. (2020) 9 Cal.5th 762 (Oman). In our prior
opinion, we held Louisiana law governed the employment
relationships at issue here. After considering the Supreme
Court’s recent guidance on the matter, we now conclude that
California law applies and that the trial court correctly denied
petitioner’s motion for summary judgment. Accordingly, we deny
the petition for writ of mandate.
       Petitioners, Louisiana-based employers Gulf Offshore
Logistics, LLC and JNB Operating, LLC, employed real parties in
interest, non-California residents, to work as crew members on a
vessel that provided maintenance services to offshore oil
platforms. The vessel was docked at a California port and sailed
through California waters to the platforms, which are located
outside the state’s boundaries.
       Crew members alleged that petitioners violated numerous
provisions of California’s wage and hour laws, including those
relating to minimum wage and overtime, providing meal and rest
periods, maintaining accurate work records and providing
complete wage statements. Petitioners moved for summary
judgment on the theories that Louisiana rather than California
law governed these employment relationships and that the
federal Fair Labor Standards Act (FLSA) preempted California
law with respect to these employees. The superior court denied
the motion because petitioners had not “demonstrated that
Louisiana law should apply” or that California law has been
preempted.
       Petitioners sought a writ of mandate directing the superior
court to vacate its order denying the motion for summary
judgment and to enter a new order granting the motion. We
issued an order to show cause and temporarily stayed all trial
court proceedings. In our prior opinion, we applied a conflict of
laws analysis and concluded that Louisiana law governed
because that state had more significant contacts with the parties
and a greater interest in regulating the employment
relationships at issue.




                                2
      After the Supreme Court granted review and transferred
the matter back to us, we vacated our prior opinion and received
supplemental briefs from the parties. We now conclude that
California law applies and that the trial court correctly denied
the motion for summary judgment.
                                Facts
      Petitioners own and operate the Adele Elise, a vessel that
provided services to oil platforms located off the California coast.
The crew members represent a class of persons who were
employed by petitioners to work on the Adele Elise after July 14,
2012. They allege petitioners failed to comply with numerous
provisions of California’s wage and hour laws.
      Petitioners are limited liability companies formed under
Louisiana law. Every member of both companies is also a
Louisiana resident. The companies have their headquarters in
Louisiana and the Adele Elise, the vessel on which crew members
were employed, is registered in that state. Although the Adele
Elise operated for a time in the Gulf of Mexico, it was
repositioned to the Pacific Ocean in March 2011 and remained
there until October 2017.
      Petitioners’ administrative functions are performed at their
headquarters in Louisiana. Each former crew member traveled
to Louisiana to apply in person for a job and to interview for that
job. They also completed and acknowledged receipt of
employment-related documents in Louisiana. Staff at petitioners’
Louisiana office made arrangements to transport the crew
members to and from the vessels to which they were assigned.
      The crew members worked on the Adele Elise from March
2011 when it was repositioned from the Gulf of Mexico to the
Pacific Ocean. In October 2017, the vessel left California.




                                 3
Between 2011 and 2017, the Adele Elise was docked at Port
Hueneme. While stationed at Port Hueneme, the Adele Elise
traveled through the Santa Barbara Channel to deliver supplies
and pick up refuse from four oil platforms located in federal
waters off the California coast. Between July 2012 and May
2015, the Adele Elise made approximately three trips each week
to the oil platforms. After an oil spill occurred in May 2015, the
average number of weekly trips declined.
       The crew members are a class that is represented by three
named members: Claude Norris, Douglas Kwaw and James
Musgrove. None of the named class representatives resides in
California. Norris, a resident of Texas, was employed as an able-
bodied seaman aboard the Adele Elise while it was stationed at
Port Hueneme for 571.5 days from June 2013 to January 2016.
Norris was paid a flat daily rate for his services, ranging from
$140 to $350 per day. Kwaw, a resident of Ohio, was employed as
an able-bodied seaman aboard the Adele Elise while it was
stationed at Port Hueneme for 580.5 days between July 2013 and
August 2015. He was paid a flat daily rate for his services,
ranging between $265 to $350 per day. Musgrove, a resident of
Mississippi, was employed as an engineer aboard the Adele Elise
while it was stationed at Port Hueneme for 471.5 days between
August 2013 and February 2016. He was paid a flat daily rate
for his services, ranging between $310 to $750 per day. The
employment of each class representative was terminated only
because of a reduction in force. The crew members’ wage and
hour claims were made after their employment was terminated.
       The crew members who were employed as able bodied
seamen typically worked a “hitch” of 42 days on and 21 days off.
Those employed as engineers worked 21 days on and 21 days off.




                                4
Each employee would travel by air from the airport closest to the
crew member’s home in Texas, Ohio, and Mississippi to Los
Angeles, where they were shuttled to the vessel in Port
Hueneme. At the end of their hitch, the employees would be
shuttled back to the Los Angeles airport and flown back to their
home states. Administrative employees of petitioners, who were
located in Louisiana, made travel arrangements for the crew
members.
      Once they arrived at the vessel, the crew members were not
permitted to leave the vessel without permission for the
remainder of their hitch. Occasionally, they were asked to
disembark when the vessel was in port, to run errands or pick up
supplies. They worked at least 12 hours per day each day of their
hitch, whether the vessel was docked at Port Hueneme or
underway to or from the platforms. The job duties of crew
members who were employed as deckhands and able-bodied
seamen included handling tow and mooring lines, securing the
vessel to docks and wharves, assisting in loading and unloading
supplies, equipment and cargo, assisting with pumping water
and fuel, cleaning the vessel and lifeboats, standing lookout, food
preparation and cleaning the galley, repairing machinery and
equipment, and performing other maintenance tasks such as
painting, sanding, chipping and scraping the vessel.
      Other crew members were employed as engineers. These
employees’ job duties included general engine maintenance,
changing the engine oil, servicing the engine, pumping mud and
chemicals off the vessel on the platforms, receiving fuel for the
vessel and fueling the vessel on the platforms.
      While docked at Port Hueneme, the Adele Elise would sail
through the Santa Barbara Channel to deliver supplies to, and




                                5
pick up refuse from four oil platforms. The vessel left from, and
returned to the same port; it did not travel to other states.
      Travel time from port to the first platform was
approximately 7 hours. After servicing the first platform, the
vessel would travel to the second, third and fourth platforms and
then back to Port Hueneme. The journey from the fourth
platform to Port Hueneme typically took about 8 hours. The
entire round trip lasted about 24 hours.
      The port of Port Hueneme is located within the State of
California while the oil platforms are located outside the state’s
boundaries. On its route to and from the platforms, the Adele
Elise sailed both inside and outside of California’s state
boundaries. The parties dispute how much time the Adele Elise
spent outside the state. It is undisputed, however, that between
March 2011 and October 2017, the Adele Elise docked exclusively
at Port Hueneme, California.
                             Discussion
                Territorial Reach of California Law
      As our Supreme Court explained in Tidewater Marine
Western, Inc. v. Bradshaw (1996) 14 Cal.4th 557 (Tidewater),
federal law defines California’s territorial boundaries more
narrowly than does California state law. Under California’s state
law definition of its own boundaries, “the entire Santa Barbara
Channel is within the state.” (Id. at p. 564.) Under federal law,
“the central portion of the Santa Barbara Channel is not within
the state.” (Ibid.) “In defining California’s federal law
boundaries, Congress did not, however, suggest that California
lacked power to regulate conduct outside those boundaries and
within broader state law boundaries.” (Ibid.) To the contrary,
“California employment laws implicitly extend to employment




                                6
occurring within California’s state law boundaries, including all
of the Santa Barbara Channel,” unless “the operation of federal
law were at issue, as for example if federal law conflicted with
state law.” (Id. at p. 565.)
       In Ward, supra, 9 Cal.5th 732, our Supreme Court
considered whether California residents who work for an airline
based outside California and who perform most of their work in
airspace outside California are nevertheless entitled to wage
statements that comply with Labor Code section 226. 1 Ward
concluded that the question whether the employees are entitled
to “California-compliant wage statements depends on whether
their principal place of work is in California.” (Ward, supra, at p.
740.) For employees who do not perform a majority of their work
in any one state, “this test is satisfied when California serves as
their base of work operations, regardless of their place of
residence or whether a collective bargaining agreement governs
their pay.” (Ibid.)
       Noting that section 226 “is part of a matrix of laws
intended to ensure workers are correctly and adequately
compensated for their work,” the court inferred “that the relevant
geographic connection for purposes of determining what state law
applies is where the work occurs.” (Ward, supra, 9 Cal.5th at p.
753.) Under this test, California wage and hour laws apply “to
workers who perform all or most of their work in the
jurisdiction.” (Id. at p. 754.) “For interstate transportation
workers and others who do not work more than half the time in
any one state, we conclude this principle will be satisfied if the
worker performs some work here and is based in California,


      1   All statutory references are to the Labor Code.



                                   7
meaning that California serves as the physical location where the
worker presents himself or herself to begin work.” (Id. at p. 755.)
      Ward rejected the employer’s contention that federal law
should apply because the workers spend the majority of their
time in federally regulated airspace. “[I]n the absence of any
federal action, we have no reason to think applying California
law would encroach on federal prerogatives, nor any reason
rooted in considerations of comity to conclude the Legislature
would have preferred that workers based in California go
unprotected by section 226.” (Ward, supra, 9 Cal.5th at p. 757.)
Finally, the court declined to “place weight” on the state of the
employees’ residence, where they receive their wages, or where
they pay taxes. (Id. at p. 758.) These factors are not, by
themselves, determinative because California statutes may apply
to non-residents who perform work in this state. (Ibid.; see also
Sullivan v. Oracle Corp. (2011) 51 Cal.4th 1191, 1197
(Sullivan)..)
      Following Ward, Oman, supra, 9 Cal.5th 762, held that
“California’s wage statement laws apply only to flight attendants
who have their base of work operations in California, and that
the same is true of California laws governing the timing of wage
payments.” (Id. at p. 770.) The class of flight attendants at issue
in Oman included both residents of California and non-residents.
None of the class members worked more than half the time in
California, or in any other state. (Id. at p. 773.) Thus, the
question whether class members were entitled to California-
compliant wage statements “hinges on whether they were based
for work purposes in California.” (Ibid.) The same standards
apply to section 204, which governs the timing of wage payments.
(Oman, supra, at p. 778.)




                                 8
       Our Supreme Court noted in Oman that the employer’s
status as a nonresident corporation “does not foreclose the
application of state law, ” because section 226 “contains no
exemption based on the employer’s location.” (Oman, supra, 9
Cal.5th at p. 773.) California’s “power to protect employees
within its borders is not limited by whether the worker might be
a nonresident or might be employed by a nonresident entity. . . .
If employees are based for work purposes in California, that is
sufficient to trigger the requirements of section 226, regardless of
where their employer resides.” (Ibid.)
       Ward and Oman establish that California’s wage and hour
laws apply to workers who perform all or most of their work in
California. (Ward, supra, 9 Cal.5th at p. 754.) For workers who
perform work in multiple jurisdictions, this test is satisfied if the
worker performs some work in California and is based here,
“meaning that California serves as the physical location where
the worker presented himself or herself to begin work.” (Id at p.
755.) Neither the residence of the worker nor the location of the
employer is relevant to this analysis. (Oman, supra, 9 Cal.5th at
p. 773.)
       Here, the crew members of the Adele Elise performed the
majority of their work within the boundaries of California. The
port of Port Hueneme, where the Adele Elise was docked, and the
entire Santa Barbara Channel are inside the state. (Tidewater,
supra, 14 Cal.4th at p. 564; see also Ward, supra, 9 Cal.5th at p.
751 [employees at issue in Tidewater, who were California
residents employed on a maintenance vessel docked at Port
Hueneme, “did work exclusively in California . . . .”].) Under
Ward and Oman, the crew members are entitled to the protection




                                  9
of California law because they performed all or most of their work
in this state.
       We note that, unlike the vessels at issue in Tidewater, the
Adele Elise also sailed outside of California’s boundaries and into
international waters. This circumstance does not alter our
conclusion. The Adele Elise was docked at Port Hueneme and
crew members were on duty while the vessel was in port. The
vessel returned exclusively to Port Hueneme after visiting each of
the oil platforms. On its journey, the Adele Elise sailed through
the Santa Barbara Channel, which is located in California. Crew
members were on duty and working during those voyages. Work
performed in California’s territorial waters is subject to
California employment law even though the waters are also
within federal territorial boundaries. (Ward, supra, 9 Cal.5th at
p. 751; Tidewater, supra, 14 Cal.4th at pp. 565-566, 578-579.)
California law governs the employment relationships at issue
here because California served as the base for the crew members’
work operations, all or most which were performed in California.
(Ward, supra, at pp. 740, 754.)
                          Conflict of Laws
       In our prior opinion, we applied the conflict of law analysis
outlined in Sullivan, supra, 51 Cal.4th 1191, and concluded that
Louisiana, rather than California law, governs petitioners’
employment relationship with the crew members. “‘First, the
court determines whether the relevant law of each of the
potentially affected jurisdictions with regard to the particular
issue in question is the same or different. Second, if there is a
difference, the court examines each jurisdiction’s interest in the
application of its own law under the circumstances of the
particular case to determine whether a true conflict exists.




                                10
Third, if the court finds that there is a true conflict, it carefully
evaluates and compares the nature and strength of the interest of
each jurisdiction in the application of its own law “to determine
which state’s interest would be more impaired if its policy were
subordinated to the policy of the other state” [citation], and then
ultimately applies “the law of the state whose interest would be
the more impaired if its law were not applied.”’ [Citations.]” (Id.
at pp. 1202–1203; see also Chen v. Los Angeles Truck Centers,
LLC (2019) 7 Cal.5th 862, 867-868.)
       Our prior opinion concluded that Louisiana had a greater
interest in regulating these employment relationships because
the employers were based in Louisiana and many of the
administrative aspects of the employment relationship were
centered in that state. In this regard, we were mistaken. Oman
clarifies that the relevant consideration is the location in which
work is performed. Here, that location is California. Other
considerations, such as the residence of the employees or the
location of the employer, are not relevant. (Oman, supra, 9
Cal.5th at p. 773.) Thus, California law applies here because the
crew members’ work was performed in California. Louisiana law
does not apply for the same reason: the crew members did not
perform work in Louisiana.
                                Preemption
       Petitioners urge us to conclude that the federal Fair Labor
Standards Act (FLSA) and “general maritime law” preempt
California’s wage and hour regulations with respect to the crew
members. We conclude there is no preemption.
       “Preemption may occur in three situations: (1) where the
federal law expressly so states, (2) where the federal law is so
comprehensive that it leaves ‘“no room” for supplementary state




                                 11
regulation,’ or (3) where the federal and state laws ‘actually
conflict[].’” (Tidewater, supra, 14 Cal.4th at p. 567.) As our
Supreme Court explained in Tidewater, the FLSA does not
expressly preempt state employment laws, nor does it contain
any provision that actually or implicitly conflicts with California
statutes. (Id. at pp. 567-568.) In sum, there is “no evidence that
Congress intended the FLSA’s seamen exemption to preempt
state law.” (Ibid.; see also Pacific Merchant Shipping Ass’n v.
Aubry (9th Cir. 1990) 918 F.2d 1409, 1425 [FLSA does not
preempt California overtime provisions as applied to California-
resident-seamen].)
       For the same reason, we reject petitioners’ contention that
“general maritime law” preempts California law. Tidewater held
that the FLSA does not preempt state law for California
residents employed as seamen in the Santa Barbara Channel.
Ward and Oman instruct that the residence of the employee is
not determinative because California law also applies to non-
resident employees who perform most of their work within
California. The crew members at issue here perform most of
their work in California. Tidewater’s holding, that federal law
does not preempt California law for California residents who
work in the Santa Barbara Channel, thus applies with equal
force to these non-residents who work in the same location.
                             Disposition
       The petition for writ of mandate is denied. The order to
show cause is discharged and the stay heretofore issued is
dissolved. Real parties shall recover their costs.




                                12
     CERTIFIED FOR PUBLICATION.




                                 YEGAN, Acting P. J.

We concur:


             PERREN, J.


             TANGEMAN, J.




                            13
                  Vincent J. O'Neil, Jr., Judge

               Superior Court County of Ventura

                ______________________________

      Akin Gump Strauss Hauer & Feld and Gregory W. Knopp;
Phelps Dunbar and Jolee Land; and David M. Korn for
Petitioners.

     No appearance for Respondent.

      Rothschild & Alwill and Kristi D. Rothschild for Real
Parties in Interest.